Powell, J.
The case is controlled by the principles and authorities cited in the headnotes. The ease as presented here is, that Mrs. Walden, for valuable consideration, executed a negotiable promissory note to her daughter Mrs. Thomas, who indorsed it in blank and deposited it with her husband for safe-keeping. A partner in business of Mr. Thomas, in some manner, without the consent of Mrs. Thomas, secured possession of the note, again indorsed it in blank, and transferred' it to the Downing Company, as collateral security for a pre-existing debt which he owed them. The evidence upon the question of bona tides of the Downing Company was sufficient, prima facie, to carry the burden resting upon them, under the principles stated in the second headnote. The evidence of the defendant on this subject, including that offered, but rejected by the court, was not sufficient to overcome this prima facie case. On this point see Shaw v. R. Co., 101 U. S. 564 (25 L. ed. 892). Judgment affirmed.